COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
DEBRA FAYE WILLIAMS,                                 )
                                                                              )              
No.  08-04-00160-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )           
Criminal District Court #1
THE STATE OF TEXAS,                                     )
                                                                              )            
of Dallas County, Texas
Appellee.                           )
                                                                              )             
(TC# F-03-50389-WH)
                                                                              )
 
 
MEMORANDUM  OPINION
 
Pending before the
Court is Appellant=s motion
to withdraw her notice of appeal pursuant to Tex.
R. App. P. 42.2(a), which states that:
(a)        At any time before the appellate court=s decision, the appellate court may
dismiss the appeal if the party that appealed withdraws its notice of
appeal--by filing a written withdrawal in duplicate with the appellate clerk,
who must immediately send the duplicate copy to the trial court clerk.  An appellant must personally sign the written
withdrawal.
 




No decision has
issued in this case.  Appellant=s motion to withdraw her appeal is
signed by herself and her attorney.  The
clerk of this Court had indicated that a duplicate copy of the motion has been
delivered to the trial court clerk. 
Appellant having complied with the requirements of Rule 42.2(a), the
Court has considered this cause on Appellant=s
motion and concludes the motion should be granted and the appeal should be
dismissed.  We therefore dismiss the
appeal.
 
 
October 14, 2004
RICHARD BARAJAS, Chief Justice
 
 
Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.
 
(Do Not Publish)